DORE, Judge.
For the reasons assigned in the consolidated cases of Stansbury v. National Automobile & Casualty Insurance Co. of Los Angeles, California, and Stansbury v. Ocean Accident & Guarantee Corporation, Ltd., La.App., 52 So.2d 300, this day handed down, the judgment appealed from in this case is amended so as to grant plaintiff compensation at the rate of $20.00 per week beginning on June 4, 1948, and ending on June 4, 1949, or a period of 52 weeks, for which period he has been fully paid, and compensation at the rate of $11.70 per week, beginning on June 4, 1949, for a period of not exceeding 348 weeks, and as thus amended the said judgment is affirmed, all at defendant’s costs.